
	

114 HCON 99 IH: Commemorating the 100th anniversary of the United States Army Reserve Officers’ Training Corps.
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 99
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2015
			Mr. Katko (for himself, Mr. Gibson, Miss Rice of New York, and Mr. Collins of New York) submitted the following concurrent resolution; which was referred to the Committee on Armed Services
		
		CONCURRENT RESOLUTION
		Commemorating the 100th anniversary of the United States Army Reserve Officers’ Training Corps.
	
	
 Whereas, June 3, 2016, marks the 100th anniversary of the United States Army Reserve Officers’ Training Corps (ROTC);
 Whereas Congress established the United States Army Reserve Officers’ Training Corps program in the National Defense Act of 1916;
 Whereas Army ROTC has commissioned more than 500,000 second lieutenants; Whereas Army ROTC serves as a critical component for the training of men and women to take command, protecting our national security and way of life;
 Whereas Army ROTC provides the next generation of innovative and adaptive leaders while providing them with essential collegiate educational opportunities;
 Whereas Army ROTC commissioned 5,536 officers in 2014; Whereas Army ROTC has produced 21 4-star generals since 2000;
 Whereas Army ROTC is available at over 1,100 colleges and universities in all 50 States and territories;
 Whereas the Army has included programs like Green to Gold and Simultaneous Membership program to allow enlisted servicemembers to gain a college education and become an officer;
 Whereas women have been an integral part of Army ROTC since the academic year of 1972–1973; and Whereas Army ROTC serves as a way for individuals to gain college education and serve the United States: Now, therefore, be it
	
 That it is the sense of Congress that— (1)the Army Reserve Officers’ Training Corps continues to train the next generation of military leaders who are well equipped to defeat the enemies of today and those that may emerge;
 (2)Congress is encouraged by the quality of leaders that Army ROTC has and will continue to produce; and
 (3)Army ROTC produces more Army officers than any other source.  